


Exhibit 10.2








ADVISORY AGREEMENT
AMONG
NORTHSTAR/RXR NEW YORK METRO INCOME, INC.,
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP,
NSAM J-NS/RXR LTD
AND
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 - DEFINITIONS
 
1
ARTICLE 2 - APPOINTMENT
 
5
ARTICLE 3 - DUTIES OF THE ADVISOR
 
5
3.01 Offering Services
 
5
3.02 Acquisition Services
 
6
3.03 Asset Management Services
 
6
3.04 Accounting and Other Administrative Services
 
7
3.05 Stockholder Services
 
8
3.06 Financing Services
 
8
3.07 Disposition Services
 
8
ARTICLE 4 - AUTHORITY OF ADVISOR
 
8
4.01 Powers of the Advisor
 
8
4.02 Approval by the Board
 
8
4.03 Modification or Revocation of Authority of Advisor
 
8
ARTICLE 5 - BANK ACCOUNTS
 
9
ARTICLE 6 - RECORDS AND ACCESS
 
9
ARTICLE 7 - LIMITATION ON ACTIVITIES
 
9
ARTICLE 8 - FEES
 
9
8.01 Acquisition Fees
 
9
8.02 Asset Management Fees
 
10
8.03 Disposition Fees
 
10
8.04 Operating Partnership Interests
 
10
8.05 Changes to Fee Structure
 
10
8.06 Payment in Shares
 
10
ARTICLE 9 - EXPENSES
 
11
9.01 General
 
11
9.02 Timing of and Additional Limitations on Reimbursements
 
12
ARTICLE 10 - OTHER SERVICES
 
12
ARTICLE 11 - VOTING AGREEMENT
 
12
ARTICLE 12 - RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE
ADVISOR
 
13
12.01 Relationship
 
13
12.02 Time Commitment
 
13
12.03 Investment Opportunities and Allocation
 
13
ARTICLE 13 --THE NORTHSTAR NAME
 
13
ARTICLE 14 - TERM AND TERMINATION OF THE AGREEMENT
 
14
14.01 Term
 
14
14.02 Termination by the Parties
 
14
14.03 Payments on Termination and Survival of Certain Rights and Obligations
 
14
ARTICLE 15 - ASSIGNMENT
 
14
ARTICLE 16 - INDEMNIFICATION AND LIMITATION OF LIABILITY
 
15


i



--------------------------------------------------------------------------------




16.01 Indemnification
 
15
16.02 Limitation on Indemnification
 
15
16.03 Limitation on Payment of Expenses
 
15
16.04 Indemnification by Advisor
 
15
ARTICLE 17 - NON-SOLICITATION
 
16
ARTICLE 18 - MISCELLANEOUS
 
16
18.01 Notices
 
16
18.02 Modification
 
16
18.03 Severability
 
16
18.04 Construction
 
16
18.05 Entire Agreement
 
17
18.06 Waiver
 
17
18.07 Gender
 
17
18.08 Titles Not to Affect Interpretation
 
17
18.09 Counterparts
 
17


















ii



--------------------------------------------------------------------------------




ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT (this “Agreement”), dated as of February 9, 2015, and
effective as of the date that the Registration Statement (as defined below) is
declared effective by the Securities and Exchange Commission (the “Effective
Date”), is entered into by and among NorthStar/RXR New York Metro Income, Inc.,
a Maryland corporation (the “Company”), NorthStar/RXR Operating Partnership, LP,
a Delaware limited partnership (the “Operating Partnership”), NSAM J-NS/RXR Ltd,
a Jersey limited company (the “Advisor”) and, solely in connection with the
obligations set forth in Article 13, NorthStar Asset Management Group Inc., a
Delaware corporation (“NSAM”). Capitalized terms used herein shall have the
meanings ascribed to them in Section 1 below.
W I T N E S S E T H
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;
WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all or substantially all
Investments through the Operating Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Advisor and to have the Advisor undertake
the duties and responsibilities set forth herein, on behalf of, and subject to
the supervision of, the Board of the Company, all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings specified
below:
Acquisition Expenses means any and all expenses, excluding Acquisition Fees
incurred by the Company, the Operating Partnership, the Advisor, the Sub-Advisor
or any of their Affiliates in connection with the selection or acquisition of
any Investments, whether or not acquired or originated, as applicable,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
properties or other investments not acquired, accounting fees and expenses,
title insurance premiums and the costs of performing due diligence.
Acquisition Fees means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by any
Person to any Person, including the Sub-Advisor, in connection with making or
investing in any Investments or the purchase, development or construction of any
Property by the Company. Included in the computation of such fees or commissions
shall be any real estate commission, selection fee, Development Fee,
Construction Fee, nonrecurring management fee, loan fees or points or any fee of
a similar nature, however designated. Excluded shall be development fees and
construction fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.
Advisers Act has the meaning set forth in Article 15.
Advisor means: (i) NSAM J-NS/RXR Ltd, a Jersey limited company; or (ii) any
successor advisor to the Company.
Advisor Entities means the Advisor and the Sub-Advisor.
Affiliate or Affiliated means with respect to any Person: (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning,



1



--------------------------------------------------------------------------------




controlling, or holding with the power to vote 10.0% or more of the outstanding
voting securities of such other Person; (iii) any legal entity for which such
Person acts as an executive officer, director, trustee, or general partner;
(iv) any Person 10.0% or more of whose outstanding voting securities are
directly or indirectly owned, controlled, or held, with power to vote, by such
other Person; and (v) any executive officer, director, trustee, or general
partner of such other Person. An entity shall not be deemed to control or be
under common control with a program sponsored by the sponsor of the Company
unless (A) the entity owns 10.0% or more of the voting equity interests of such
program or (B) a majority of the Board (or equivalent governing body) of such
program is composed of Affiliates of the entity.
Asset Management Fee means the fees payable to the Advisor pursuant to
Section 8.02.
Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves for depreciation or bad debts or
other similar non-cash reserves, computed by taking the average of such values
at the end of each month during such period.
Board means the board of directors of the Company, as of any particular time.
Bylaws means the bylaws of the Company, as amended from time to time.
Cause means with respect to the termination of this Agreement, fraud, criminal
conduct, misconduct, negligence or breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.
Charter means the articles of incorporation of the Company, as amended from time
to time.
Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company means NorthStar/RXR New York Metro Income, Inc., a corporation organized
under the laws of the State of Maryland.
Construction Fee means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or provide major repairs or rehabilitations on a Property.
Contract Sales Price means the total consideration received by the Company for
the Sale, partial Sale or syndication of an Investment.
Cost of Investments means the sum of: (i) with respect to the acquisition or
origination of a Property, Loan or other permitted investment to be wholly
owned, directly or indirectly, by the Company, the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other permitted investment, inclusive of
expenses associated with such Property, Loan or other permitted investment and
the amount of any debt associated with, or used to fund the investment in, such
Property, Loan or other permitted investment; and (ii) with respect to the
acquisition or origination of a Property, Loan or other permitted investment
through any Joint Venture, the portion of the amount actually paid or allocated
to fund the acquisition, origination, development, construction or improvement
of the Property, Loan or other permitted investment, inclusive of expenses
associated with such Property, Loan or other permitted investment and expenses
of the Joint Venture, plus the amount of any debt associated with, or used to
fund the investment in, such Property, Loan or other permitted investment that
is attributable to the Company’s investment in such Joint Venture.
Dealer Manager means NorthStar Realty Securities, LLC, a Delaware limited
liability company, or such other Person or entity selected by the Board to act
as dealer manager for the Offering.
Development Fee means a fee for the packaging of a Property, including the
negotiation and approval of plans, and any assistance in obtaining zoning and
necessary variances and financing for a specific Property, either initially or
at a later date.

2



--------------------------------------------------------------------------------




Disposition Fee means the fees payable to the Advisor pursuant to Section 8.03.
Distribution means any distributions of money or other property by the Company
to Stockholders, including distributions that may constitute a return of capital
for federal income tax purposes.
Excess Amount has the meaning set forth in Section 9.02.
Expense Year has the meaning set forth in Section 9.02.
FINRA means the Financial Industry Regulatory Authority, Inc.
GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.
Good Reason means either: (i) any failure by the Company or the Operating
Partnership to obtain a satisfactory agreement from any successor to the Company
or the Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.
Gross Proceeds means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses, and not including Shares sold pursuant to the Company’s
distribution reimbursement plan.
Independent Directors has the meaning set forth in the Charter.
Initial Public Offering means the initial public offering of Shares registered
on Registration Statement No. 333-200617 on Form S-11.
Investments means any investments by the Company or the Operating Partnership in
Properties, Loans and all other permitted investments in which the Company or
the Operating Partnership may acquire an interest, either directly or
indirectly, including through ownership interests in a Joint Venture, pursuant
to its Charter, Bylaws or operating partnership agreement, as applicable, and
the investment objectives and policies adopted by the Board from time to time,
other than short-term investments acquired for purposes of cash management.
Joint Venture means any joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.
Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the Shares shall be deemed “Listed.”
Loans means mortgage loans and other types of debt financing investments made by
the Company or the Operating Partnership, either directly or indirectly,
including through ownership interests in a Joint Venture, including, without
limitation, mezzanine loans, B-notes, bridge loans, convertible debt, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.
NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.
Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses (as defined herein) shall exclude the gain from the
sale of the Company’s assets.
NSAM means NorthStar Asset Management Group Inc., a corporation organized under
the laws of the State of Delaware.
Offering means any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.

3



--------------------------------------------------------------------------------




Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Advisor, but excluding: (i)
the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and taxes incurred in connection
with the issuance, distribution, transfer, registration and Listing; (ii)
interest payments; (iii) taxes; (iv) non-cash expenditures such as depreciation,
amortization, bad debt reserves and equity-based compensation; (v) incentive
fees; and (vi) Acquisition Fees, origination fees, Acquisition Expenses, real
estate commissions on the resale of real property and other fees and expenses
connected with the acquisition, financing, disposition, management and ownership
of real estate interests, loans or other property, including the costs of
foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property. The definition of “Operating Expenses” set forth above
is not intended to expand the type of expenses that are treated as “Total
Operating Expenses” under the NASAA REIT Guidelines.
Operating Partnership means NorthStar/RXR Operating Partnership, LP, a Delaware
limited partnership formed to own and operate Investments on behalf of the
Company.
Operating Partnership Agreement means the limited partnership agreement among
the Company and NorthStar/RXR NTR OP Holdings, LLC.
OP Units means the units of limited partnership interest in the Operating
Partnership.
Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the assets of the Company in
connection with the formation of the Company and the qualification and
registration of an Offering, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys), expenses for
printing, preparing and amending registration statements or supplementing
prospectuses, mailing and distributing costs, salaries of employees while
engaged in sales activity, telephone and other telecommunications costs, all
advertising and marketing expenses, charges of transfer agents, registrars,
trustees, escrow holders, depositories and experts and fees, expenses and taxes
related to the filing, registration and qualification of the sale of the Shares
under federal and state laws, including taxes and fees and accountants’ and
attorneys’ fees.
Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
Property means any real property or properties, including leasehold interests in
any real property or properties, transferred or conveyed to the Company or the
Operating Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture.
Prospectus means the Company’s final prospectus for any public offering within
the meaning of Section 2(10) of the Securities Act of 1933, as amended.
Registration Statement means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-200617), as amended from time to time,
in connection with the Initial Public Offering.
REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.
Sale means any transaction or series of transactions whereby: (A) the Company or
the Operating Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of any Investment or portion thereof, including the transfer of any
Property that is the subject of a ground lease, including any event with respect
to any Investment that gives rise to a significant amount of insurance proceeds
or condemnation awards, and including the issuance by one of the Company’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Company or the Operating
Partnership sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the Company or the Operating
Partnership in

4



--------------------------------------------------------------------------------




any Joint Venture in which it is a partner; or (C) any Joint Venture in which
the Company or the Operating Partnership is a co-venturer or partner, sells,
grants, transfers, conveys, or relinquishes its ownership of any Investment or
portion thereof, including any event with respect to any Investment that gives
rise to insurance claims or condemnation awards, and including the issuance by
such Joint Venture or one of its subsidiaries of any asset-backed securities or
collateralized debt obligations as part of a securitization transaction.
SEC means the United States Securities and Exchange Commission.
Securities means any Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.
Shares means shares of common stock of the Company, par value $0.01 per share.
Special OP Units means the separate series of limited partnership interests to
be issued in accordance with Section 8.04.
Stockholders means the registered holders of the Shares.
Sub-Advisor means (i) RXR NTR Sub-Advisor LLC or (ii) any successor sub-advisor
which enters into similar arrangements with the Advisor.
Sub-Advisory Agreement means the Sub-Advisory Agreement among the Advisor, NSAM
Luxembourg S.ÀR.L., the Sub-Advisor, the Operating Partnership and the Company.
Termination Date means the date of termination of the Agreement determined in
accordance with Article 14 hereof.
2%/25% Guidelines means the requirement pursuant to the NASAA REIT Guidelines
that, in any period of four consecutive fiscal quarters, total Operating
Expenses not exceed the greater of 2.0% of the Company’s Average Invested Assets
during such 12-month period or 25.0% of the Company’s Net Income over the same
12-month period, unless the Board makes certain determinations.
ARTICLE 2
APPOINTMENT
The Company and the Operating Partnership hereby appoint the Advisor to serve as
their advisor and asset manager on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.
ARTICLE 3
DUTIES OF THE ADVISOR
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets.  The Advisor,
either directly or through the Sub-Advisor, Affiliates or third parties it
retains, undertakes to use its commercially reasonable efforts to present to the
Company and the Operating Partnership potential investment opportunities, to
make investment decisions on behalf of the Company subject to the limitations in
the Company’s Charter, the direction and oversight of the Board and Section 4.03
hereof, and to provide the Company with a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board.  The Advisor will oversee
and remain responsible for all duties delegated to the Sub-Advisor. Subject to
the limitations set forth in this Agreement, including Article 4 hereof, and the
continuing and exclusive authority of the Board over the management of the
Company, the Advisor shall, either directly or by engaging the Sub-Advisor,
Affiliates or third parties, perform the following duties:
3.01 Offering Services. The Advisor shall manage and supervise:

5



--------------------------------------------------------------------------------




(i) Development of the Initial Public Offering and any subsequent or
simultaneous Offering approved by the Board, including the determination of the
specific terms of the securities to be offered by the Company, preparation of
all offering and related documents, and obtaining all required regulatory
approvals of such documents;
(ii) Along with the Dealer Manager, approval of the participating broker-dealers
and negotiation of the related selling agreements;
(iii) Coordination of the due diligence process relating to participating
broker-dealers and their review of the Registration Statement and other Offering
and Company documents;
(iv) Preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others relating to the Offering;
(v) Along with the Dealer Manager, negotiation and coordination with the
transfer agent of the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;
(vi) Creation and implementation of various technology and electronic
communications related to the Offering; and
(vii) All other services related to the Offering, other than services that (a)
relate to the underwriting, marketing, distribution or sale of Securities in the
Initial Public Offering and any subsequent or simultaneous Offering approved by
the Board, (b) are to be performed by the Dealer Manager, (c) the Company elects
to perform directly or (d) would require the Advisor to register as a
broker-dealer with the SEC, FINRA or any state.
3.02 Acquisition Services.
The Advisor shall:
(i) Serve as the Company’s investment and financial advisor and obtain certain
market research and economic and statistical data in connection with the
Company’s Investments and investment objectives and policies;
(ii) Subject to Article 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential Investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which the
Investments will be made; and (c) acquire Investments on behalf of the Company;
(iii) Oversee the due diligence process related to prospective investments;
(iv) Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the prospective investments;
(v) Obtain reports, where appropriate, concerning the value and condition of
prospective investments of the Company; and
(vi) Negotiate and execute approved Investments and other transactions.
3.03 Asset Management Services.
The Advisor shall:
(i) Investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies, contractors, sub-contractors and any and all Persons acting in any
other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services;
(ii) Monitor applicable markets and obtain reports where appropriate, concerning
the value and condition of Investments of the Company;

6



--------------------------------------------------------------------------------




(iii) Monitor and evaluate the performance of Investments of the Company,
provide daily management services to the Company and perform and supervise the
various management and operational functions related to the Company’s
Investments;
(iv) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
redevelopment, repositioning, financing and refinancing, marketing, leasing and
disposition of Investments on an overall portfolio basis;
(v) Coordinate and manage relationships between the Company and any Joint
Venture partners; and
(vi) Provide financial and operational planning services and investment
portfolio management functions.
3.04 Accounting and Other Administrative Services.
The Advisor shall:
(i) Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;
(ii) From time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Agreement;
(iii) Make reports to the Board, at least annually, of the allocation of
Investments that have been allocated by NSAM to the Company and any other
programs advised, sponsored or organized by NSAM or its Affiliates;
(iv) Coordinate with the Company’s independent auditors to prepare and deliver
to the Company’s audit committee an annual report covering the Advisor’s
compliance with certain material aspects of this Agreement;
(v) Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;
(vi) Provide financial and operational planning services and portfolio
management functions;
(vii) Maintain accounting data and any other information concerning the
activities of the Company as shall be needed to prepare and file all periodic
financial reports and returns required to be filed with the SEC and any other
regulatory agency, including annual financial statements;
(viii) Maintain all appropriate books and records of the Company;
(ix) Oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;
(x) Supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Company;
(xi) Provide the Company with all necessary cash management services;
(xii) Manage and coordinate with the transfer agent the distribution process and
payments to Stockholders;
(xiii) Consult with the officers of the Company and the Board, and assist in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;
(xiv) Provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters;
(xv) Consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto; and
(xvi) Oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002.

7



--------------------------------------------------------------------------------




3.05 Stockholder Services.
The Advisor shall:
(i) Manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and
(ii) Establish technology infrastructure to assist in providing Stockholder
support and service.
3.06 Financing Services.
The Advisor shall:
(i) Identify and evaluate potential financing and refinancing sources, engaging
a third-party broker if necessary;
(ii) Negotiate terms, arrange and execute financing agreements;
(iii) Manage relationships between the Company and its lenders; and
(iv) Monitor and oversee the service of and compliance with the Company’s debt
facilities and other borrowings.
3.07 Disposition Services.
The Advisor shall:
(i) Consult with the Board and provide assistance with the evaluation and
approval of potential asset dispositions, sales, syndications or other liquidity
events; and
(ii) Structure and negotiate the terms and conditions of transactions pursuant
to which Investments may be sold.
ARTICLE 4
AUTHORITY OF ADVISOR
4.01 Powers of the Advisor.  Subject to the express limitations set forth in
this Agreement, any restrictions imposed by law, rule or regulation and the
continuing and exclusive authority of the Board over the management of the
Company, the power to direct the management, operation and policies of the
Company, including making, financing and disposing of Investments, and the
performance of those services described in Article 3 hereof, shall be vested in
the Advisor, which shall have the power by itself and shall be authorized and
empowered on behalf and in the name of the Company to carry out any and all of
the objectives and purposes of the Company and to perform all acts and enter
into and perform all contracts and other undertakings that it may in its sole
discretion deem necessary, advisable or incidental thereto to perform its
obligations under this Agreement. The Advisor shall have the power to delegate
all or any part of its rights and powers to manage and control the business and
affairs of the Company to the Sub-Advisor and to such officers, employees,
Affiliates, agents and representatives of the Advisor, the Sub-Advisor or the
Company as it may deem appropriate. Any authority delegated by the Advisor to
any other Person shall be subject to the limitations on the rights and powers of
the Advisor specifically set forth in this Agreement or the Charter.
4.02 Approval by the Board.  Notwithstanding the foregoing, the Advisor may not
take any action on behalf of the Company without the prior approval of the Board
or duly authorized committees thereof if the Charter or Maryland General
Corporation Law require the prior approval of the Board.  If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.
4.03 Modification or Revocation of Authority of Advisor.  The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Article 3 and this Article 4 hereof; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not

8



--------------------------------------------------------------------------------




be applicable to investment transactions to which the Advisor has committed the
Company prior to the date of receipt by the Advisor of such notification.
ARTICLE 5
BANK ACCOUNTS
The Advisor may establish and maintain one or more bank accounts in the name of
the Company and the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor.  The Advisor shall from time to time
render appropriate accountings of such collections and payments to the Board and
the independent auditors of the Company.
ARTICLE 6
RECORDS AND ACCESS
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by counsel, auditors and other authorized agents
of the Company, at any time or from time to time during normal business hours.
The Advisor shall at all reasonable times have access to the books and records
of the Company and the Operating Partnership.
ARTICLE 7
LIMITATION ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would:
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code unless the Board has determined that the
Company will not seek or maintain REIT qualification for the Company;
(ii) subject the Company to regulation under the Investment Company Act of 1940,
as amended; (iii) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company, its Shares
or its other securities; (iv) require the Advisor to register as a broker-dealer
with the SEC or any state; or (v) violate the Charter or Bylaws. In the event an
action that would violate (i) through (v) of the preceding sentence but such
action has been ordered by the Board, the Advisor shall notify the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.
ARTICLE 8
FEES
8.01 Acquisition Fees.  As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Investments, the Company shall pay an Acquisition Fee to the Advisor Entities or
their Affiliates for each such Investment (whether an acquisition or
origination).  With respect to the origination or acquisition of an Investment
to be wholly owned, directly or indirectly, by the Company, the Acquisition Fee
payable to the Advisor Entities or their Affiliates shall be equal to (i) 2.25%
of the cost of a Property Investment acquired by the Company, inclusive of the
Acquisition Expenses associated with such Property Investment and the amount of
any debt associated with, or used to fund the investment in, such Property; and
(ii) 1.0% of the amount, funded or allocated to originate or acquire
Investments, other than Property, inclusive of the Acquisition Expenses
associated with such Investment and the amount of any debt associated with, or
used to fund the investment in, such Investment. With respect to the acquisition
or origination of an Investment through any Joint Venture in which the Company
or the Operating Partnership is, directly or indirectly, a partner, the
Acquisition Fee payable to the Advisor Entities or their Affiliates shall be
equal to (i) 2.25% of the Company’s proportionate share of the cost of a
Property Investment acquired by the Joint Venture, inclusive of the Acquisition
Expenses associated with such

9



--------------------------------------------------------------------------------




Property Investment and the amount of any debt associated with, or used to fund
the investment, in such Property Investment and (ii) 1.0%, of the Company’s
proportionate share of the amount actually paid or allocated to fund the
acquisition or origination of any other Investment by the Joint Venture,
inclusive of the Acquisition Expenses associated with such Investment, plus the
amount of any debt associated with, or used to fund the investment in, such
Investment or origination of any other Investment by the Joint
Venture.  Notwithstanding anything herein to the contrary, the payment of
Acquisition Fees by the Company shall be subject to the limitations on
acquisition fees contained in (and defined in) the Company’s Charter. Generally,
the Acquisition Fee payable to the Advisor Entities or their Affiliates shall be
paid at the closing of the transaction upon receipt of the invoice by the
Company.  However, payment of the Acquisition Fee may be deferred or waived (or
paid in Shares), in whole or in part, as to any transaction in the sole
discretion of the Advisor.  Any such deferred or waived Acquisition Fee shall be
paid to the Advisor without interest at such subsequent date as the Advisor
shall request or in accordance with the terms of the waiver or deferral, as the
case may be.
8.02 Asset Management Fees.  The Company shall pay the Advisor Entities or their
Affiliates as compensation for the services described in Section 3.03 hereof a
monthly fee (the “Asset Management Fee”) in an amount equal to one-twelfth of
1.25% of the sum of the Cost of Investments (or in the case of a Loan, the
principal amount), less any principal repaid by borrowers on Loans or Securities
investments, as of the end of each month. For purposes of calculating the Asset
Management Fee, the Cost of Investments for each Investment shall be prorated
for the number of days during the applicable month that the Company owns such
Investment. The Asset Management Fee shall generally be payable on the last day
of the month that immediately follows the month in which such Asset Management
Fee was earned, or the first business day following the last day of such month.
However, payment of the Asset Management Fee may be deferred or waived, in whole
or in part (or received in Shares) in the sole discretion of the Advisor. Any
such deferred or waived Asset Management Fees shall be paid to the Advisor or
its Affiliates without interest at such subsequent date as the Advisor shall
request or in accordance with the terms of the waiver or deferral, as the case
may be.
8.03 Disposition Fees.  If the Advisor Entities or any of their Affiliates
provide a substantial amount of services, and based on the services, as
determined by the Independent Directors, in connection with a Sale (except for
the Sale of any Securities that are traded on a national securities exchange),
partial Sale or syndication, the Advisor Entities or such Affiliate shall
receive a Disposition Fee in an amount of 2.0% of the Contract Sales Price of
each Property sold and 1.0% of the Contract Sales Price of each Loan or Security
sold. The Advisor shall also receive a Disposition Fee upon the maturity,
prepayment, workout, modification or extension of a Loan or other debt-related
investment if there is a corresponding fee paid by the borrower to the Company,
in which event the Advisor Entities shall receive the lesser of (i) 1.0% of the
principal amount of the Loan or debt-related investment prior to such
transaction or (ii) the amount of the fee paid by the borrower to the Company in
connection with such transaction. The payment of any Disposition Fees by the
Company shall be subject to the limitations contained in the Company’s Charter.
Generally, the Disposition Fee payable to the Advisor Entities shall be paid at
the closing of the transaction upon receipt of the invoice by the Company;
provided, however, that such Disposition Fee shall be paid to an Affiliate of
the Advisor that is registered as a FINRA member broker-dealer if applicable
laws or regulations prohibit such payment to be made to a Person that is not a
FINRA member broker-dealer. However, payment of the Disposition Fee may be
deferred or waived (or accepted in Shares), in whole or in part, as to any
transaction in the sole discretion of the Advisor. Any such deferred or waived
Disposition Fees shall be paid to the Advisor Entities or their Affiliates
without interest at such subsequent date as the Advisor shall request or in
accordance with the terms of the waiver or deferral, as the case may be.
8.04 Operating Partnership Interests. In addition, an Affiliate of NSAM and RXR
Realty LLC has made a capital contribution of $1,000 to the Operating
Partnership in exchange for Special OP Units. The Special OP Units shall be
entitled to the distributions provided for, and shall be subject to redemption
by the Operating Partnership, in accordance with the terms of the Operating
Partnership Agreement.
8.05 Changes to Fee Structure.  In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.
8.06 Payment in Shares. In the event the Advisor, in its sole discretion, elects
to be paid any of the fees set forth in this Article 8 in Shares (in lieu of
cash payment), the number of Class A Shares shall be equal to (A) the cash

10



--------------------------------------------------------------------------------




amount of such fee; divided by (B) $10.00 or, if an Offering is ongoing, $9.00;
provided, however, that if an estimated value per share of our Class A common
stock has been determined, then the value of any payment in Shares to the
Advisor shall be based on such estimated value per share.
ARTICLE 9
EXPENSES
9.01 General.  In addition to the compensation paid to the Advisor Entities
pursuant to Article 8 hereof, the Company shall pay directly or reimburse the
Advisor Entities or their Affiliates for all of the expenses paid or incurred by
the Advisor Entities or their Affiliates on behalf of the Company or in
connection with the services provided to the Company pursuant to this Agreement,
including, but not limited to:
(i)  All Organization and Offering Expenses; provided, however, that the
Advisor, or an Affiliate of the Advisor, shall be responsible for the payment of
the Company’s Organizational and Offering Expenses to the extent the total of
such expenses exceeds the 15.0% of Gross Proceeds from the Company’s Offering;
provided that within 60 days after the end of the month in which an Offering
terminates, the Advisor shall reimburse the Company to the extent the Company
incurred Organization and Offering Expenses exceeding 15.0% of the Gross
Proceeds raised in the completed Offering. The Company shall not reimburse the
Advisor for any individual retirement account custodian fees that the Advisor
pays on behalf of Stockholders;
(ii)  Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Investments, including such expenses incurred
related to assets pursued or considered but not ultimately acquired by the
Company, provided that, notwithstanding anything herein to the contrary, the
payment of Acquisition Fees and Acquisition Expenses by the Company shall be
subject to the limitations contained in the Company’s Charter;
(iii)  The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;
(iv)  Interest and other costs for borrowed money or securitization
transactions, including discounts, points and other similar fees;
(v)  Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;
(vi)  Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Board;
(vii)  Expenses of managing, improving, developing, operating and selling
Investments owned, directly or indirectly, by the Company, as well as expenses
of other transactions relating to such Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Investments;
(viii)  All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;
(ix)  Personnel and related employment costs incurred by the Advisor, the
Sub-Advisor or their Affiliates in performing the services described in Article
3 hereof, including but not limited to reasonable salaries and wages, benefits
and overhead of all employees directly involved in the performance of such
services, provided that no reimbursement shall be made for costs of such
employees of the Advisor or its Affiliates to the extent that such employees (A)
perform services for which the Advisor receives Acquisition Fees or Disposition
Fees or (B) serve as executive officers of the Company;
(x)  Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;
(xi)  Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board or any other committee of the Board;

11



--------------------------------------------------------------------------------




(xii)  Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;
(xiii)  Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;
(xiv)  Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and
(xv)  All other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder and the costs of the Sub-Advisor in performance of its
delegated duties under a sub-advisory agreement.
9.02 Timing of and Additional Limitations on Reimbursements.
(i)  Expenses incurred by the Advisor or the Sub-Advisor on behalf of the
Company and reimbursable pursuant to this Article 9 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the expenses of the Company during each quarter and shall deliver such statement
to the Company within 45 days after the end of each quarter.
(ii)  Notwithstanding anything else in this Article 9 to the contrary, the
expenses enumerated in this Article 9 shall not become reimbursable to the
Advisor or the Sub-Advisor unless and until the Company has raised $2 million in
the Initial Public Offering.
(iii)  Commencing upon the fourth fiscal quarter after the commencement of the
Initial Public Offering, the following limitation on Operating Expenses shall
apply:   The Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Board determines that such excess was justified, based on
unusual and nonrecurring factors that the Board deems sufficient. If the Board
does not approve such excess as being so justified, any Excess Amount paid to
the Advisor during a fiscal quarter shall be repaid to the Company. If the Board
determines such excess was justified, then, within 60 days after the end of any
fiscal quarter of the Company for which total reimbursed Operating Expenses for
the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the direction of
the Board, shall cause such fact to be disclosed to the Stockholders in writing
(or the Company shall disclose such fact to the Stockholders in the next
quarterly report of the Company or by filing a Current Report on Form 8-K with
the SEC within 60 days of such quarter end), together with an explanation of the
factors the Board considered in determining that such excess expenses were
justified. The Company will ensure that such determination will be reflected in
the minutes of the meetings of the Board. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.
ARTICLE 10
OTHER SERVICES
Should: (i) the Operating Partnership request that the Advisor or any manager,
officer or employee thereof render services for the Company other than as set
forth in this Agreement; or (ii) there are changes to the regulatory environment
in which the Advisor or Company operates that would increase significantly the
level of services performed such that the costs and expenses borne by the
Advisor for which the Advisor is not entitled to separate reimbursement for
personnel and related employment direct costs and overhead under Article 9 of
this Agreement would increase significantly, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors, subject to the limitations contained in the Charter,
and shall not be deemed to be services pursuant to the terms of this Agreement.
ARTICLE 11
VOTING AGREEMENT
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it or its Affiliates, none of them will vote or consent on matters submitted to
the Stockholders of the Company regarding: (i) the removal of the Advisor or any
of its Affiliates; or (ii) any transaction between the Company and the Advisor
or any of its

12



--------------------------------------------------------------------------------




Affiliates.  This voting restriction shall survive until such time that the
Advisor or any of its Affiliates is no longer serving as the Advisor.
ARTICLE 12
RELATIONSHIP OF ADVISOR AND COMPANY;
OTHER ACTIVITIES OF THE ADVISOR
12.01 Relationship.  The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.
12.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
12.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
Investment opportunity to the Company even if the opportunity is of a character
that, if presented to the Company, could be taken by the Company. In the event
an Investment opportunity is identified, the allocation procedures set forth
under the caption “Conflicts of Interest—Allocation of Investment
Opportunities” in any Prospectus (as may be amended from time to time) shall
govern the allocation of the opportunity among the Company, NorthStar Realty
Finance Corp., NSAM, or any of their Affiliates and any investment vehicles
sponsored or managed by NorthStar Realty Finance Corp. or NSAM or any of their
Affiliates.
ARTICLE 13
THE NORTHSTAR NAME
NSAM and its Affiliates have a proprietary interest in the name
“NorthStar.”  NSAM hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“NorthStar” during the term of this Agreement. Accordingly, and in recognition
of this right, if at any time the Company ceases to retain the Advisor or one of
its Affiliates to perform advisory services for the Company, the Company will,
promptly after receipt of written request from NSAM, cease to conduct business
under or use the name “NorthStar” or any derivative thereof and the Company
shall change its name and the names of any of its subsidiaries to a name that
does not contain the name “NorthStar” or any other word or words that might, in
the reasonable discretion of NSAM, be susceptible of indication of some form of
relationship between the Company and NSAM or any its Affiliates.  At such time,
the Company will also make any changes to any trademarks, servicemarks or other
marks necessary to remove any references to the word “NorthStar.” Consistent
with the foregoing, it is specifically recognized that NSAM or one or more of
its Affiliates has in the past and may in the future organize, sponsor or
otherwise permit to exist other investment vehicles (including vehicles for
investment in real estate loans, real estate-related debt securities and other
real estate assets) and financial and service organizations having “NorthStar”
as a part of their name, all without the need for any consent (and without the
right to object thereto) by the Company. NSAM shall govern the Company’s use of
the name “NorthStar” and the Company’s use of the “NorthStar” name will be in
strict

13



--------------------------------------------------------------------------------




accordance with any quality standards and specifications that may be established
by Advisor and communicated to Company from time to time.
ARTICLE 14
TERM AND TERMINATION OF THE AGREEMENT
14.01 Term.  This Agreement shall have an initial term of one year from the
Effective Date and may be renewed for an unlimited number of successive one-year
terms upon mutual consent of the parties. The Company (acting through the
Independent Directors) will evaluate the performance of the Advisor annually
before renewing this Agreement, and each such renewal shall be for a term of no
more than one year.  Any such renewal must be approved by the Independent
Directors.
14.02 Termination by the Parties.  This Agreement may be terminated:
(i) immediately by the Company or the Operating Partnership for Cause or upon
the bankruptcy of the Advisor;
(ii) upon 60 days written notice without Cause and without penalty by a majority
of the Independent Directors of the Company; or
(iii) upon 60 days written notice with Good Reason by the Advisor.
The provisions of Article 13, Section 14.03 and Articles 16 through 18 of this
Agreement shall survive termination of this Agreement.
14.03 Payments on Termination and Survival of Certain Rights and Obligations.  
Payments to the Advisor pursuant to this Section 14.03 shall be subject to the
2%/25% Guidelines to the extent applicable.
(i)  After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.
(ii)  The Advisor shall promptly upon termination:
(a)  pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, if any, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(b)  deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(c)  deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and
(d)  cooperate with the Company to provide an orderly transition of advisory
functions.
ARTICLE 15
ASSIGNMENT
This Agreement may be assigned by the Advisor with the approval of a majority of
the Board (and with respect to any assignment to an Affiliate, also with the
approval of a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company
or the Operating Partnership without the consent of the Advisor, except in the
case of an assignment by the Company or the Operating Partnership to a
corporation or other organization that is a successor to all of the assets,
rights and obligations of the Company or the Operating Partnership, in which
case such successor organization shall be bound hereunder and by the terms of
said assignment in the same manner as the Company and the Operating Partnership
are bound by this Agreement. Nothing herein shall be deemed to prohibit or
otherwise restrict any transfers or additional issuances of equity interests in
the Advisor nor shall any such transfer or issuance be deemed an assignment for
purposes of this Article 15; provided, however,

14



--------------------------------------------------------------------------------




notwithstanding anything in this provision or generally in this Article 15 to
the contrary, the Advisor shall not assign (as that term is defined by the U.S.
Investment Advisers Act of 1940, as amended (the “Advisers Act”)) this Agreement
without the Company’s consent.
ARTICLE 16
INDEMNIFICATION AND LIMITATION OF LIABILITY
16.01 Indemnification.  Except as prohibited by the restrictions provided in
this Section 16.01, Section 16.02 and Section 16.03, the Company and the
Operating Partnership shall indemnify, defend and hold harmless the Advisor and
its Affiliates, including their respective officers, directors, equity holders,
partners, members and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance.
Any indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.
Notwithstanding the foregoing, the Company shall not indemnify the Advisors or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.
16.02 Limitation on Indemnification.  Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of the
Advisor or its Affiliates for any liability or loss suffered by any of them, nor
shall any of them be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:
(i) The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company and the Operating Partnership.
(ii) The Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the Operating Partnership.
(iii) Such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates.
(iv) Such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from the Stockholders.
16.03 Limitation on Payment of Expenses.  The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Advisors or its
Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (a) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company or the Operating Partnership,
(b) the legal proceeding was initiated by a third party who is not a Stockholder
or, if by a Stockholder acting in his or her capacity as such, a court of
competent jurisdiction approves such advancement and (c)  the Advisor or its
Affiliates undertake to repay the amount paid or reimbursed by the Company
Operating Partnership, together with the applicable legal rate of interest
thereon, if it is ultimately determined that the particular indemnitee is not
entitled to indemnification.
16.04 Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, misfeasance, intentional

15



--------------------------------------------------------------------------------




misconduct, negligence or reckless disregard of its duties; provided, however,
that the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.
ARTICLE 17
NON-SOLICITATION
During the period commencing on the Effective Date and ending one year following
the Termination Date, the Company shall not, without the Advisor’s prior written
consent, directly or indirectly; (i) solicit or encourage any person to leave
the employment or other service of the Advisor or its Affiliates; or (ii) hire,
on behalf of the Company or any other person or entity, any person who has left
the employment within the one year period following the termination of that
person’s employment with the Advisor or its Affiliates. During the period
commencing on the date hereof through and ending one year following the
Termination Date, the Company will not, whether for its own account or for the
account of any other Person, intentionally interfere with the relationship of
the Advisor or its Affiliates with, or endeavor to entice away from the Advisor
or its Affiliates, any person who during the term of the Agreement is, or during
the preceding one-year period, was a tenant, co-investor, co-developer, joint
venturer or other customer of the Advisor or its Affiliates.
ARTICLE 18
MISCELLANEOUS
18.01 Notices.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws or is accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:
To the Board, the Company or the Operating Partnership:
NorthStar/RXR New York Metro Income, Inc.
399 Park Avenue
18th Floor
New York, New York 10022

To the Advisor:
NSAM J-NS/RXR Ltd
c/o NSAM Luxembourg S.à r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg 
Attention: General Counsel

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 18.01.
18.02 Modification.  This Agreement shall not be changed, modified, terminated
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.
18.03 Severability.  Each provision of this Agreement shall be considered
separate from the others and, if for any reason, any provision or its
application is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable, then such invalid, illegal or unenforceable provision
shall not impair the operation of or affect any other provisions of this
Agreement, and either (a) such invalid, illegal or unenforceable provision shall
be construed and enforced to the maximum extent legally permissible or (b) the
parties shall substitute for the invalid, illegal or unenforceable provision a
valid, legal and enforceable provision with a substantially similar effect and
intent.
18.04 Construction.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York applicable to
contracts to be made and performed entirely in said state.

16



--------------------------------------------------------------------------------




18.05 Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
18.06 Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
18.07 Gender.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
18.08 Titles Not to Affect Interpretation.  The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
18.09 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[The remainder of this page is intentionally left blank.
Signature page follows.]

17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


NorthStar/RXR New York Metro Income, Inc.
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary



NorthStar/RXR Operating Partnership, LP
 
 
By:
NorthStar/RXR New York Metro Income, Inc.
 
its General Partner
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary

 
NSAM J-NS/RXR Ltd
 
 
By:
/s/ Daniel R. Gilbert
Name:
Daniel R. Gilbert
Title:
Director



NorthStar Asset Management Group Inc.
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary







 




